DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Seki (WO 2003088648 A1, hereinafter “Seki”) 
Toma et al. (US 20190230407 A1, hereinafter “Toma”)
BAE et al. (US 20170142452 A1, hereinafter “BAE”)
Ye et al. (US 20090109290 A1, hereinafter “Ye”)
Park et al. (US 20140026068 A1, hereinafter “Park”)
Li et al. (US 20180018762 A1, hereinafter “Li”)
Sun et al. (US 20090316962 A1, hereinafter “Sun”)

Response to Arguments
Applicant’s Arguments/Remarks filed on 05/24/2022 have been fully considered and are moot in view of new ground of rejection set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (WO 2003088648 A1, hereinafter “Seki”), Toma et al. (US 20190230407 A1, hereinafter “Toma”), and in view of  BAE et al. (US 20170142452 A1, hereinafter “BAE”).
Regarding claims 1-8, 12, 18 and 19:
Seki teaches an electronic device (Seki abstract [0001]-[0003], figs. 1-2, 4-6 and 10, where Seki discloses and electronic device), comprising:
interface circuitry (Seki abstract [0003]-[0010], figs. 1-2, 4-6 where Seki discloses interconnection with multiple electronic components with, of course appropriate interface for allowing communication between them); and
a processor configured to control the electronic device  (Seki [0024]-[0028], [0149]-[0150], [0157], where Seki teaches computer/processor for processing and performing all part of the invention including controller for controlling the all the electronic device. Furthermore, the computer itself is an electronic device) to:
process a signal received from an external display through the interface circuitry, the signal to correspond to an image displayed on the external display apparatus (Seki [0061], where Seki teaches processing displayed frames such that motion within the frames can be detected);
identify a size of an area in which a pixel change between two consecutive frames among the plurality of frames is greater than or equal to a first threshold (Seki [0016]-[0028], [0038]-[0047], [0051]-[0058 [0061], where Seki discloses detecting change amount in a number of pixels or surrounding area and that the area can be increased or decreased) ;
based on a ratio of the identified size of the area to a size of a frame of the consecutive frames being greater than or equal to a second threshold, perform recognition of a characteristic of the frame and display the frame based on a predetermined image quality mode of a still image or a moving image according to the characteristic of the image (Seki [0009]-[0013][0016]-[0028], [0038]-[0047], [0051]-[0058 [0061], the system not only determined the pixels, pixel area or number of pixels to determine a motion value but that total number of values is also compared to a threshold and determination as to whether the image is a still image or a moving image by generating a corresponding signal); and 
based on the identified size of the area to the size of the frame being less than the second threshold, display the frame based on the predetermined image quality mode of the still image without performing the recognition of the characteristic of the image (Seki [0009]-[0013][0016]-[0028], [0038]-[0047], [0051]-[0058 [0061], where Seki discloses generating a corresponding signal which is meant to be displayed) .
Seki fails to explicitly teach explicitly that the determination is  based on a pixel change between two consecutive frames among the plurality of frames is greater than or equal to a threshold and the adjustment of modification of the frame is based on a ratio of the change area with respect to the whole area.
However, Toma teaches method and system for transmitting appropriate meta data to display device according to transmission protocol version where a pixel difference between a frame at time t and a frame at time t+T  is calculated and if the difference is greater than a threshold adjusts the luminance value accordingly and the comparison can further be based on the  determining whether or not a rate of pixels whose change amounts exceed the first threshold with respect to a plurality of pixels exceeds a second threshold (Toma [0064] [0275], [0307] claims 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to compare the current frame with the previous frame in the system of Seki by comparing the luminance of pixel in a particular area to determine if the greater than a threshold  such that the amount of the pixel change with respect to all the pixels in the frames and to perform luminance control accordingly to improve the displaying of the image and/or to add information to the video signal.

Seki in view of Toma fails to explicitly teach control the display to display a mirrored image based on the processed signal, the mirrored image comprising on a plurality of frames. 
However, BAE in the same line of endeavor teaches a system for image rendering wherein the image frames on a screen is captured and processed to determine the area of change in the frame and the resulting image is displayed in the image rendering. The determination is done by comparing pixels in particular area of the frames (BAE  [0025]-[0028], [0172]-[0175], figs. 1-4).
	Therefore, taking the teachings of Seki, Toma and BAE as a whole, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the application to determine if consecutive frames constitute moving frames or still frames based on the number of pixels change with regard to all pixels and process them accordingly such that less resources can be used. For example, still frames can be handled differently and easier than moving frames since moving frames require more resources.


Regarding claim 2:
Seki in view of BAE teaches wherein the processor is configured to detect a pixel change area between two consecutive frames   (Seki [0016]-[0028], Toma [0064] [0275], [0307] claims 7-9; BAE [0025]-[0028], claims 1-4).
	
Regarding claim 3:
Seki in view of Toma and in view of BAE teaches wherein the pixel change area is defined by connecting a plurality of outer pixels among pixels changed between the two consecutive frames (Seki [0016]-[0028]; Toma [0064] [0275], [0307] claims 7-9; BAE [0025]-[0028], claims 1-5).  
Regarding claim 4:
Seki in view of Toma and in view of BAE teaches wherein the threshold includes a threshold of a ratio of the pixel change area to an effective screen area (Seki [0016]-[0028]; Toma [0064], [0111], [0113], [0275], [0307], [0309]-[0311], claims 7-9; BAE [0025]-[0028], claims 1-5, wherein the area of high luminance that are clipped and the area of low luminance are taking into account).  
Regarding claim 5:
Seki in view of Toma and in view of BAE teaches wherein the processor is configured to process an image, in which the ratio of the pixel change area is less the threshold, in a previous image quality mode (Seki [0016]-[0028];  Toma [0064], [0111], [0113], [0275], [0307], [0309]-[0311], claims 7-9; BAE [0025]-[0028], claims 1-5).
Regarding claim 6:
Seki in view of Toma and in view of BAE teaches wherein the processor is configured to process the image, in which the pixel change is less the threshold, in a previous image quality mode (Seki [0016]-[0028]; Toma [0064], [0110]-[0111], [0113], [0275], [0307], [0309]-[0311], claims 7-9; BAE [0025]-[0028], claims 1-5).
Regarding claim 7:
Seki in view of Toma and in view of BAE teaches wherein the processor is configured to compare a ratio of similar feature points to recognize the characteristic (Seki [0016]-[0028]; Toma [0064], [0110]-[0111], [0113], [0119], [0275], [0307], [0309]-[0311], claims 7-9, fig. 3; BAE [0025]-[0028], claims 1-5).
Regarding claim 8:
Seki in view of Toma and in view of BAE teaches wherein the recognition of the characteristic includes at least one of recognition of scene change information and recognition of motion information (Seki [0016]-[0028]; Toma [0064], [0110]-[0111], [0113], [0119], [0275], [0307], [0309]-[0311], [0443], claims 7-9, fig. 3; BAE [0025]-[0028], claims 1-5).
Regarding claim 12:
Seki in view of Toma and in view of BAE teaches wherein the processor is configured to identify whether the image is a still image or a moving image based on the characteristic recognition result (Seki [0016]-[0028]; Toma [0064], [0110]-[0111], [0113], [0119], [0275], [0307], [0309]-[0311], [0443], claims 7-9, fig. 3; BAE [0025]-[0028], claims 1-5)
Claims 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (WO 2003088648 A1, hereinafter “Seki”), Toma et al. (US 20190230407 A1, hereinafter “Toma”), and in view of  BAE et al. (US 20170142452 A1, hereinafter “BAE”) and in view of Ye et al. (US 20090109290 A1, hereinafter “Ye”).
Regarding claim 9:
Seki in view of Toma and in view of BAE teaches all the limitation of this claim but fails to explicitly teach wherein the processor is configured to detect a black area of the effective screen displaying the two consecutive frames.
However, the combination teaches determining the luminance area or luminance level of pixels or pixel area and also the scene, therefore the black would correspond to appropriate scene and the luminance level pf the consecutive frames (Seki [0016]-[0028], [0038]-[0047], [0051]-[0058 [0061]; Toma [0064], [0110]-[0111], [0113], [0119], [0275], [0307], [0309]-[0311], [0443], claims 7-9, fig. 3; BAE [0025]-[0028], claims 1-5). Furthermore, Ye teaches determining the bright and the dark region and perform luminance adjustment such that the luminance of dark area maybe increased and luminance of bright area maybe decreased (Ye [0007], [0020]-[0023], [0027], [0035]-[0038]).
Therefore, taking the teachings of Seki, Toma, BAE and Ye as a whole it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to detect a black/dark area since the luminance value of pixels, group of pixel, pixel area or pixel region determine whether the area is classified as black or white, in order to determine whether to adjust the luminance of the black area according to increase dynamic range or the rendering of the image.
Regarding claim 10:
Seki in view of Toma, in view of BAE and in view of Ye teaches wherein the processor is configured to identify the two consecutive frames as a still image or a moving image based on a difference in the detected black area between the two consecutive frames ( Toma [0064], [0110]-[0111], [0113], [0119], [0275], [0307], [0309]-[0311], [0443], claims 7-9, fig. 3; BAE [0025]-[0028], claims 1-5, where the determination of whether the image is a still image or a moving image is based on the difference between the luminance of the area of the consecutive frame
Regarding claim 16:
Seki in view of Toma, in view of BAE and in view of Ye teaches an electronic device, comprising:
interface circuitry; and
a processor configured to control the electronic device to:
process a signal received from an external display through the interface circuitry, the signal to correspond to an image displayed on the external display apparatus; control the display to display a mirrored image based on the processed signal, the mirrored image comprising a plurality of frames; identify a size of an area in which a pixel change between two consecutive frames among a plurality of frames in the image data is greater than or equal to a first threshold; based on a ratio of the identified size of the area to a size of a frame of the consecutive frames being greater than or equal to a second threshold, wherein processor detect each black area of an effective screen displaying the two consecutive frames identify whether the image is a still image or a moving image based on the detected black area of the effective screen of the two consecutive frames, and display a frame of the two consecutive frames based on the identifying whether the image is a still image or a moving image; and based on the ratio of the identified size of the area to the size of the frame being less than the second threshold, display the frame as a still image without the detecting of each black area of the effective screen displaying the two consecutive frames.
Claim 16 contains similar limitations as claims 1 and 9 rejected above and is therefore rejected on the same grounds as claims 1 and 9. Wherein Seki teaches whether the image is a moving picture or a static picture based on the value of the difference between consecutive frames which covers any area of the frame. Thomas and BAE teach the determination of difference between luminance of consecutive frames or pixels. They teach limitation such as a changed region determining unit configured to determine a changed region of a current frame changed from a previous frame by comparing the current frame with the previous frame; a capture unit configured to capture the changed region and wherein the changed region determining unit is further configured to determine the changed region by detecting a changed pixel of the current frame changed from the previous frame through a scanning of the differential frame (Seki [0016]-[0028], [0038]-[0047], [0051]-[0058 [0061]; Toma [0064], [0110]-[0111], [0113], [0275], [0307], [0309]-[0311], claims 7-9; BAE [0025]-[0028], claims 1-5). And Ye further teaches determining the bright and the dark region and perform luminance adjustment such that the luminance of dark area maybe increased and luminance of bright area maybe decreased (Ye [0007], [0020]-[0023], [0027], [0035]-[0038]).
Therefore, taking the teachings of Seki, Toma, BAE and Ye as a whole it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to detect a black/dark area since the luminance value of pixels, group of pixel, pixel area or pixel region determine whether the area is classified as black or white and the change in the pixels in the dark area to determine if the image is a moving picture or not, in order to determine whether to adjust the luminance of the black area according to increase dynamic range or the rendering of the image.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seki (WO 2003088648 A1, hereinafter “Seki”), Toma et al. (US 20190230407 A1, hereinafter “Toma”), and in view of  BAE et al. (US 20170142452 A1, hereinafter “BAE”) and in view of  Li et al. (US 20180018762 A1, hereinafter “Li”).
Regarding claim 11:
Seki in view of Toma teaches all the limitations of this claim except wherein the processor is configured to identify whether a later frame of the two consecutive frames is a content image or a UI image.
However, Li teaches a method and device for enhancing saturation wherein the content of each frame is detected and dependent on whether the content reveals a UI image a corresponding image enhancement is performed (Li [0026], [0063], [0091]).
Therefore, taking the teachings of Seki, Toma and Li as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to detect if a frame is a UI image or not in order to determine the best way to process and adjust the frame.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seki (WO 2003088648 A1, hereinafter “Seki”), Toma et al. (US 20190230407 A1, hereinafter “Toma”), and in view of  BAE et al. (US 20170142452 A1, hereinafter “BAE”) and in view of Sun et al. (US 20090316962 A1, hereinafter “Sun”). 
Regarding claim 13:
Seki in view of Toma and in view of BAE fails to explicitly teach wherein the processor is configured to detect a frame size of a still image, and to perform additional characteristic recognition on a frame having a predetermined size or larger.
However, Sun in the same line of endeavor teaches and image processing apparatus, image processing apparatus and program wherein the size of a still image frame is determined and face recognition/classification is performed after the size of the still frame is determined (Sun [0144]-[0149]).
Therefore, taking the teachings of Seki, Toma, BAE and Sun as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed. it would have been obvious to detect the frame size of the still image and perform object such as face recognition on the image, since knowing the size of the frame of the still image would give a better indication of the location of the object, thereby facilitate the object detection. 
Regarding claim 14:
Seki in view of Toma, in view of BAE and in view of Sun teaches wherein the processor is configured to classify and map the target scene or the target object into a predefined class based on the detecting of at least one of the target scenes and the target object (BAE [0025]-[0028], claims 1-5; Sun [0108]-[0113], [0144]-[0149]).
Regarding claim 15:
Seki in view of Toma, in view of BAE and in view of Sun teaches wherein the processor is configured to classify and map the target scene or the target object into a predefined class based on the detecting of at least one of the target scenes and the target object (BAE [0025]-[0028], claims 1-5; Sun [0108]-[0113], [0144]-[0149]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seki (WO 2003088648 A1, hereinafter “Seki”), Toma et al. (US 20190230407 A1, hereinafter “Toma”), and in view of  BAE et al. (US 20170142452 A1, hereinafter “BAE”), in view of Ye et al. (US 20090109290 A1, hereinafter “Ye”) and in view of Park et al. (US 20140026068 A1, hereinafter “Park”).

Regarding claim 17:
The combination teaches all the limitation of this claim except wherein the image includes a mirrored image of an image displayed by an external device.
However, the combination of the system above can be applied to any type of image content as it does not depend on content of the image. Furthermore, Park teaches and image mirrored that includes a mirrored image of an image by an external device wherein the received image is further processed in order to properly be displayed (Park [0005], [0007], [0047], [0059], figs. 1, 5-8).
Therefore,  taking the teaching of Seki, Toma, BAE, Ye and Park as a whole, it would have been obvious to one of ordinary skill in the art the time of the effective filing date of the application to receive and processed images with mirrored image of and image displayed be an external device, since it would not require special processing that deviates from the system teaches by the combination of the cited references above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        August 17, 2022